department of the treasury internal_revenue_service washington d c date number release date cc dom fs tl-n-4383-99 internal_revenue_service national_office field_service_advice memorandum for district_counsel illinois cc msr ill attn harmon dow from deborah a butler assistant chief_counsel field service cc dom fs subject interest_netting under sec_6621 this field_service_advice responds to your email dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x corp y corp year year etc issue where sec_6621 provides for a zero rate of interest on equivalent underpayments and overpayments by the same taxpayer whether the interest_netting procedures apply to allow the netting of an overpayment made by an affiliated_group_of_corporations filing a consolidated_income_tax_return in year against an underpayment in year incurred by a reorganized consolidated_group with a different parent but which includes the old parent of the first consolidated_group conclusion the interest_netting procedures of sec_6621 will apply to an affiliated_group_of_corporations filing a consolidated_income_tax_return and its individual members as long as the taxpayer receiving the refund is liable for both taxes at issue facts for the tax_year sec_1 and y filed its income_tax returns as the parent company of a consolidated_group in year y formed a holding_company and reorganized becoming a subsidiary of the new company x for the tax_year sec_3 and x filed income_tax returns as the parent of a consolidated_group which included y the tax_year sec_1 through are currently being examined and the taxpayer has requested that the provisions of revproc_99_19 1999_13_irb_10 concerning interest_netting be applied to those tax years for tax_year the consolidated_group parented by y has an overpayment for tax_year the consolidated_group parented by x has an underpayment and for tax_year it has an overpayment legal analysis sec_6621 of the internal_revenue_code provides for a net interest rate of zero to the extent of overlapping tax underpayments and overpayments by the same taxpayer the statute1 is captioned elimination of interest on overlapping periods of tax overpayments and underpayments and provides to the extent that for any period interest is payable under subchapter_a and allowable under subchapter_b on equivalent underpayments and overpayments by the same taxpayer of tax imposed by this title the net rate of interest under this section on such amounts shall be zero for such period pursuant to its effective date the statute applies to interest for periods beginning after date and in special circumstances will also apply to periods beginning before that date if the applicable statute of limitation has not expired with regard to either the tax underpayment or overpayment and the taxpayer reasonably identifies and establishes the overlapping periods for which the zero rate applies and files a request before date as enacted by sec_3301of the internal_revenue_service reform and restructuring act of rra pub_l_no 112_stat_741 and amended by sec_4402 of the tax and trade relief extension act of ttrea pub_l_no 112_stat_2681 rra sec_3301 as amended by ttrea sec_4002 provides effective dates --- in general -except as provided in paragraph the amendments made by this section shall apply to interest for periods beginning after the date of enactment of this act date special rule --- subject_to any applicable statute of limitation not having expired with regard to either a tax underpayment or a tax overpayment the amendments made this section shall apply for periods beginning before the date of the enactment of this act if the taxpayer- a reasonably identifies and establishes periods of such tax overpayments and underpayments for which the zero rate applies continued next page while congress anticipated that where interest is payable from and allowable to an individual taxpayer for the same period the secretary will take all reasonable efforts to offset the liabilities rather than process them separately using the net interest rate of zero it nevertheless intended a zero interest rate to apply for periods of mutual indebtedness without regard to whether the underpayments or overpayments were currently outstanding h_r conf_rep no 105th cong 2d sess see joint_committee print general explanation of tax legislation enacted in 105th cong 2d sess in this respect the legislative_history makes clear that f or all periods in which the underpayment and the overpayment run concurrently the interest rate must be the same so that the net interest rate of zero applies h_r rep no 105th cong sess and n in this respect revproc_99_19 1999_13_irb_10 concerns the application of sec_6621 to interest for periods prior to date in order to qualify for interest_netting under revproc_99_19 both periods of limitation applicable to the tax underpayment and the tax overpayment must have been open on date id sec_2 see also joint_committee print general explanation of tax legislation enacted in 105th cong 2d sess further taxpayers are to submit a form_843 claim_for_refund and request for abatement with the service_center where taxpayer filed its most recent return labeling the top of the form request for net interest rate of zero under revproc_99_19 the form should indicate the type of tax and return covered by the request the taxable periods for which taxpayer overpaid and underpaid its tax_liability when the tax was paid if the underpayment is no longer outstanding when the taxpayer received a refund if the overpayment is no longer outstanding and identify and establish the periods for which taxpayer’s underpayment and overpayment overlapped the form should also state that the periods have not been previously used to obtain a net interest rate of zero revproc_99_19 sec_4 a - e and b not later than date requests the secretary_of_the_treasury to apply sec_6621 of the internal_revenue_code_of_1986 as added by subsection a to such periods for purposes of this advice we assume but you should verify that the taxpayer has met the procedural requirements for the application of sec_6621 interest_netting with respect to the years at issue except for the issue of whether x and y can be regarded as the same taxpayer for purposes of the statute it is also clear that the underpayment for year and the overpayment for year may be netted because the same taxpayer requirement is met for those years case development hazards and other considerations sec_6621 provides for a zero rate of interest on equivalent underpayments and overpayments by the same taxpayer while there is uncertainty whether underpayments and overpayments within an affiliated_group are by the same taxpayer the legislative_history of code sec_6621 indicates the zero interest rate is applicable in those circumstances where the service would normally offset were the underpayments and overpayments currently outstanding h_r conf_rep no 105th cong 2d sess in eliminating the interest rate differentials without regard to whether overpayments and underpayments are currently outstanding code sec_6621 should be available in those situations where the service would be entitled to offset here x corp as the common parent of the newly reorganized consolidated_group and y corp as a member of that affiliated_group are each severally liable for the consolidated income_tax_liability of the entire group sec_1_1502-6 39_bta_995 offsets under code sec_6402 are discretionary with the service northern states power v united_states 73_f3d_7634 8th cir cert_denied 117_sct_168 and are performed when an overpayment and an outstanding underpayment register on masterfile simultaneously sec_6402 provides that the secretary may credit the amount of such overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment when an overpayment is offset against an underpayment no interest is imposed on the overlapping period during which interest would have been imposed on the overpayment and underpayment had they not been offset code sec_6601 provides for this suspension of interest if any portion of a tax is satisfied by credit of an overpayment then no interest shall be imposed under this section on the portion of the tax so satisfied for any period during which if the credit had not been made interest would have been allowable with respect to such overpayment thus while the operation of sec_6601 depends on the actual crediting of overpayments it nevertheless eliminates the running of interest on overlapping periods of underpayment and overpayment 373_f2d_91 5th cir cert_denied 389_us_842 the total consolidated income_tax_liability including deficiencies may be collected from any member of the affiliated_group notwithstanding intercompany agreements between the members allocating the liability sec_1_1502-6 similarly y as parent of the consolidated_group that filed the tax_return for tax_year is entitled to the overpayment for that year in retroactively applying sec_6621 in the context of affiliated groups the service should construe the terms underpayments and overpayments by the same taxpayer to mean the person liable for both taxes assuming the facts are as stated in the private_letter_ruling you forwarded with the request for advice this particular reorganization is treated as a downstream transfer as described in sec_1_1502-75 thus the new group x is treated generally as the successor to the old group parented by y and x becomes an alternative agent for the old group under sec_6402 the service would certainly exercise its right to credit the amount of y corp’s consolidated_group income_tax overpayment against x group’s consolidated income_tax liabilities if both liabilities were outstanding we assume although it is not explicitly stated in the incoming that either the overpayment has been refunded to y or the underpayment has been paid_by x such that the liabilities are no longer both outstanding in this situation the service should treat the equivalent income_tax underpayments and income_tax overpayments as having been made by the same taxpayer for purposes of applying the zero interest rate by george e bowden technical assistant to the assistant chief_counsel field service
